Citation Nr: 1701469	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1999.  He died in January 2009.  The Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The cause of death claim is not currently within the Board's appellate jurisdiction.  However, it is being listed on the title page of this decision because it is intertwined with the claim for burial benefits.  

The Appellant testified before the undersigned Veterans Law Judge in April 2012. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In December 2013, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  

In a May 2016 appellate brief, the Appellant's representative indicated that service connection should have been granted for hypertension and mild concentric left ventricular hypertrophy.  This appears to be an intent to file a claim of service connection for those conditions on an accrued basis.  The AOJ has not notified the Appellant and her representative of the information necessary to complete the appropriate application form.  Therefore, the Board does not have jurisdiction over those issues, and they must be referred to the AOJ for appropriate action.  See 38 C.F.R. § 3.155(b)(3) (as in effect since March 24, 2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant when further action is required.


REMAND

This matter must be remanded because there was not substantial compliance with the Board's December 2013 remand directives.

Specifically, the Board directed the RO to adjudicate the Appellant's claim of service connection for the cause of the Veteran's death.  The Board explained that this claim had been raised by the Appellant in her May 2010 VA Form 9.  The Board found that it was necessary to defer consideration of the burial benefits claim pending adjudication of the cause of death claim. 

Upon remand, the RO undertook further development regarding the cause of death claim.  Then, in March 2016, the RO issued a supplemental statement of the case (SSOC) addressing the issue.  However, this action does not substantially comply with the Board's remand directives because an SSOC cannot be issued to adjudicate a claim never previously decided, and the cause of death claim has not been previously decided in any original adjudication.  See 38 C.F.R. § 19.31(a) (2016).  Stated simply, the RO did not issue a rating decision adjudicating the cause of the death claim.  Importantly here, the March 2016 SSOC did not inform the Appellant of her appeal rights or otherwise set forth her due process rights as required for any decision made by VA.  See 38 C.F.R. § 3.103(b), (f) (2016).  

In fact, the Board's remand advised the RO to defer readjudication of the burial benefits claim, should the cause of death claim be denied, until the applicable appeal period for that decision had expired.  Because the Appellant was not advised of her appeal rights, it is not reasonable to expect her to understand that she needed to file a notice of disagreement (NOD) to appeal that determination.  Thus, the cause of death claim remains outside the Board's jurisdiction.

Because the remand directives were not substantially complied with, the matter must again be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the claim of service connection for the cause of the Veteran's death.  This adjudication must advise the Appellant of the reason for the decision; the date the decision will be effective; the right to a hearing in the matter; the right to initiate an appeal by filing a Notice of Disagreement which will entitle her to a Statement of the Case for assistance in perfecting an appeal; the periods in which an appeal must be initiated and perfected; and, if the claim is denied, include a summary of the evidence considered. 

2. Once the RO has decided the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, readjudicate her claim for burial benefits in light of any newly acquired evidence.  [Should the cause of death claim be denied it is suggested that readjudication of the burial benefits claim wait until the applicable appeal period has expired and any appeal, if taken, be resolved.] 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




